Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural positive cooperative relationships are: a mounting groove, a free end of the movable pole and a fixed end of the movable pole.
In absence of essential structural positive relationship of the mounting groove, the free end of the movable pole and the fixed end of the movable pole, it remains uncertain as to how the free end of the movable pole and the fixed end of the movable pole are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the free end of the movable pole and the fixed end of the movable pole, it remains uncertain as to whether the free end of the movable pole and the fixed end of the movable pole are structurally part of the claimed device.
As to claim 2, the omitted structural positive cooperative relationships are: mounting opening, two fastening poles, notches, two elastic parts and protrusions.
In absence of essential structural positive relationship of the mounting opening, two fastening poles, notches, two elastic parts and protrusions, it remains uncertain as to how the mounting opening, two fastening poles, notches, two elastic parts and protrusions are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the mounting opening, two fastening poles, notches, two elastic parts and protrusions, it remains uncertain as to whether the mounting opening, two fastening poles, notches, two elastic parts and protrusions are structurally part of the claimed device.
As to claim 3, the omitted structural positive cooperative relationship is: a second elastic sheet.
In absence of essential structural positive relationship of the second elastic sheet, it remains uncertain as to how the second elastic sheet is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the second elastic sheet, it remains uncertain as to whether the second elastic sheet is structurally part of the claimed device.
As to claim 4, the omitted structural positive cooperative relationships are: two fixed plates and a plurality of stiffener.
In absence of essential structural positive relationship of the two fixed plates and a plurality of stiffener, it remains uncertain as to how the two fixed plates and a plurality of stiffener are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the two fixed plates and a plurality of stiffener, it remains uncertain as to whether the two fixed plates and a plurality of stiffener are structurally part of the claimed device.
As to claim 5, the omitted structural positive cooperative relationships are: two mounting plates, stiffeners and grooves.
In absence of essential structural positive relationship of the two mounting plates, stiffeners and grooves, it remains uncertain as to how the two mounting plates, stiffeners and grooves are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the two mounting plates, stiffeners and grooves, it remains uncertain as to whether the two mounting plates, stiffeners and grooves are structurally part of the claimed device.
As to claim 6, the omitted structural positive cooperative relationships are: elastic bodies, two inserting grooves and clamping grooves.
In absence of essential structural positive relationship of the elastic bodies, two inserting grooves and clamping grooves, it remains uncertain as to how the elastic bodies, two inserting grooves and clamping grooves are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the elastic bodies, two inserting grooves and clamping grooves, it remains uncertain as to whether the elastic bodies, two inserting grooves and clamping grooves are structurally part of the claimed device.
As to claim 7, the omitted structural positive cooperative relationships are: an accommodating groove and a spring.
In absence of essential structural positive relationship of the accommodating groove and the spring, it remains uncertain as to how the accommodating groove and the spring are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the accommodating groove and the spring, it remains uncertain as to whether the accommodating groove and the spring are structurally part of the claimed device.
As to claim 9, the omitted structural positive cooperative relationship is: a stepped opening.
In absence of essential structural positive relationship of the stepped opening, it remains uncertain as to how the stepped opening is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the stepped opening, it remains uncertain as to whether the stepped opening is structurally part of the claimed device.
	Dependent claims 8 and 10 are necessarily rejected since they depend upon rejected base claim.

Claim 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, last line: the term “the grooves” lacks proper antecedent basis. Claim 1 mentions “a mounting groove” and claim 5 also mention “grooves”. It cannot be ascertained as to which grooves are being referred to at the last line of the claim.
Claim 9, lines 2-3: the term “the mounting opening” lacks antecedent basis. Claim 1 does not mention the mounting opening. Claim 2 mentions the mounting opening.

Claims 1-10 are allowable over prior art of the record since prior art of the record does not disclose applicant’s claimed lamp holder including: 
a base, a movable pole including a free end and fixed end, a first elastic sheet, a mounting groove disposed on the base, 
wherein the movable pole hinged to the mounting groove, 
wherein a free end of the movable pole is adapted to swing around the fixed end of the movable pole into the mounting groove,
wherein the first elastic sheet is mounted on the movable pole or in the mounting groove, and 
wherein when the free end of the movable pole is swung into the mounting groove, the first elastic sheet is adapted to abut against the pin placed in the mounting groove by coordinating with a bottom wall of the mounting groove or the movable pole, as specifically cited in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879